DENIED and Opinion Filed December 1, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-01152-CV

                      IN RE TERRY HANCOCK, Relator

          Original Proceeding from the 196th Judicial District Court
                            Hunt County, Texas
                        Trial Court Cause No. 89417

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith
                            Opinion by Justice Smith
      Before the Court is relator’s October 26, 2022 petition for writ of mandamus.

Relator challenges the portion of the trial court’s October 13, 2022 Order of

Enforcement and Request for Receiver requiring relator to vacate premises at or

before 5:00 p.m. on or before October 16, 2022. Also before the Court is relator’s

October 26, 2022 Emergency Motion to Stay.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that relator lacks an adequate appellate remedy. In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). After reviewing relator’s petition and record, we conclude that relator

has failed to demonstrate entitlement to mandamus relief.
      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). We also deny relator’s emergency motion to stay as moot.




                                         /Craig Smith/
                                         CRAIG SMITH
                                         JUSTICE

221152F.P05




                                      –2–